[Cite as State v. Clark, 2017-Ohio-982.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 27055
                                                 :
 v.                                              :   Trial Court Case No. TRD1509939
                                                 :
 ROBERT R. CLARK                                 :   (Criminal Appeal from
                                                 :   Municipal Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                             Rendered on the 17th day of March, 2017.

                                            ...........

JOE CLOUD, Atty. Reg. No. 0040301, Prosecuting Attorney, Vandalia Municipal Court,
245 James E. Bohanan Memorial Drive, Vandalia, Ohio 45377
      Attorney for Plaintiff-Appellee

ROBERT R. CLARK, 120 East Van Lake Drive, Apartment 5, Vandalia, Ohio 45377
    Defendant-Appellant-Pro Se

                                           .............




WELBAUM, J.
                                                                                            -2-




         {¶ 1} Defendant-appellant, Robert R. Clark, appeals pro se from the judgment of

the Vandalia Municipal Court adopting the magistrate’s decision finding him guilty of

failing to yield at a stop sign and causing a collision. For the reasons outlined below, the

trial court’s judgment will be affirmed.

         {¶ 2} On November 7, 2015, Clark was cited in the city of Vandalia, Ohio, for failure

to yield at a stop sign and causing an accident at the intersection of Taylorsview Drive

and Brown School Road in violation of Vandalia Traffic Ordinance 432.18(a). Thereafter,

Clark pled not guilty to the offense and waived his right to a speedy trial. The matter

then proceeded to a bench trial before a magistrate on February 4, 2016.                 Clark

appeared pro se at trial and testified on his behalf. The city presented testimony from

the driver of the vehicle whom Clark collided with during the violation, Michael J. Hall1,

and the responding Vandalia police officer, Shaun Coatsworth.

         {¶ 3} Based on the testimony presented at trial, the magistrate issued a written

decision on February 8, 2016, finding Clark guilty as charged and ordering Clark to pay a

$50 fine and court costs. The magistrate’s decision specifically indicated that, pursuant

to Crim.R. 19(D)(3)(b), the parties had fourteen days from the date of the decision to file

any objections to the magistrate’s factual findings and/or conclusions of law. As part of

the decision, the magistrate also conspicuously provided the rule in Crim.R.

19(D)(3)(b)(iv), which provides as follows:

         Waiver of Right to Assign Adoption by Court as Error on Appeal. Except

         for a claim of plain error, a party shall not assign [as error] on appeal the


1
    No relation to Judge Michael T. Hall.
                                                                                           -3-


       court’s adoption of any factual finding or legal conclusion, whether or not

       specifically designated as a finding of fact or conclusion of law under

       Crim.R. 19(D)(3)(a)(ii), unless the party has objected to that finding or

       conclusion as required by Crim.R. 19(D)(3)(b).

       {¶ 4} Neither the city nor Clark filed objections to the magistrate’s decision.

Accordingly, on February 25, 2016, the trial court issued a final decision and entry

adopting the magistrate’s decision, as well as an entry finding Clark guilty as charged,

and ordering him to pay a $50 fine and court costs.

       {¶ 5} Clark now appeals from the trial court’s decision adopting the magistrate’s

decision finding him guilty. In his appellate brief, Clark does not raise any assignments

of error for review.    Rather, Clark’s brief merely consists of a short, handwritten

statement recounting his version of what happened during the accident, as well as a typed

statement allegedly prepared by an individual named Don Ford, who claimed to have

driven by the scene of the accident after it occurred.

       {¶ 6} Regardless of Clark’s failure to set forth any specific argument or assignment

of error for our review, it is clear that pursuant to Crim.R. 19(D)(3)(b)(iv) Clark has waived

his ability to assign any error on appeal, other than plain error, from the trial court’s

adoption of the magistrate’s decision. The record demonstrates that the magistrate’s

decision provided Clark with a meaningful opportunity to file objections, as it complies

with all requirements in Crim.R. 19(D)(3)(a)(iii), including a conspicuous notice that failing

to file objections to the magistrate’s decision would result in waiving his ability to assign

error on appeal from the trial court’s judgment on grounds other than plain error. See

State v. Wheeler, 2016-Ohio-2964, 65 N.E.3d 182, ¶ 8-10 (2d Dist.). Therefore, because
                                                                                           -4-


Clark did not file any objections to the magistrate’s decision and his brief raises no claims,

let alone a claim of plain error, the trial court’s judgment is affirmed.

                                       .............



HALL, P.J. and DONOVAN, J., concur.



Copies mailed to:

Joe Cloud
Robert R. Clark
Hon. Cynthia M. Heck